UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1572


CYNTHIA HOLMES, a/k/a C. Holmes, a/k/a Cynthia Holmes, M.D.,

                    Plaintiff - Appellant,

             v.

JAMES Y. BECKER, Individually; M.M. CASKEY, Individually;
HAYNSWORTH SINKLER BOYD, P.A.; MIKELL R. SCARBOROUGH, in
official capacity and, as indicated, individually re: unofficial acts,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:17-cv-02949-BHH)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cynthia C. Holmes, Appellant Pro Se. Mary McFarland Caskey, Mary Cothonneau
Eldridge, HAYNSWORTH SINKLER BOYD, PA, Columbia, South Carolina; Andrew
Lindemann, LINDEMANN, DAVIS & HUGHES, PA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cynthia Holmes appeals the district court’s orders accepting the recommendation

of the magistrate judge and dismissing her civil action and denying her Fed. R. Civ. P.

59(e) motion. Holmes’ action related to a state court sanctions award and a related

discovery and sanction order. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Holmes v. Becker, No.

2:17-cv-02949-BHH (D.S.C. Mar. 29, 2019 & May 23, 2019). We grant Holmes’ motions

to exceed the page limitations for the informal brief and to amend her notice of appeal to

include an appeal from the denial of the Rule 59(e) motion and deny Holmes’ motion to

correct the record and for clarification. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2